Citation Nr: 0012883	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-16 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right wrist disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle/foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from April 1976 to April 1979.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  In a November 1988 decision, the Board denied the 
veteran's claims of service connection for residuals of 
electrical trauma involving the right hand, right wrist, 
right knee and right foot.  
   
2.  The evidence associated with the claims file subsequent 
to the November 1988 Board decision with regard to the claim 
of service connection for a right ankle/foot injury is not so 
significant that it must be considered to decide fairly the 
merits of the veteran's claim.  

3.  The evidence associated with the claims file subsequent 
to the November 1988 Board decision with regard to the claim 
of service connection for a right wrist disorder is 
significant when viewed in conjunction with the evidence 
previously of record, and it must be considered in order to 
fairly evaluate the merits of the claim.  

4.  The evidence associated with the claims file subsequent 
to the November 1988 Board decision with regard to the claim 
of service connection for a right knee disorder is 
significant when viewed in conjunction with the evidence 
previously of record, and it must be considered in order to 
fairly evaluate the merits of the claim.  


CONCLUSIONS OF LAW

1.  A November 1988 Board decision denying the veteran's 
claim of entitlement to service connection for residuals of 
electrical trauma involving the right hand, right wrist, 
right knee and right foot is final.  38 U.S.C.A. §§ 5104, 
7103(a), 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  The evidence received subsequent to the Board's November 
1988 decision is not new and material, and the requirements 
to reopen the claim of entitlement to service connection for 
a right ankle/foot injury have not been met.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  New and material evidence has been received to reopen the 
claim of service connection for a right wrist disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a)(1999).

4.  New and material evidence has been received to reopen the 
veteran's claim of service connection for a right knee 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a)(1999).

5.  The reopened claim of service connection for a right 
wrist disorder is well grounded.  38 U.S.C.A. § 5107(a).

6.  The reopened claim of service connection for a right knee 
disorder is well grounded.  38 U.S.C.A. § 5107(a).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen his claims of 
entitlement to service connection for right wrist, knee and 
right ankle/foot disorders on the basis that he has submitted 
new and material evidence that well-grounds his claims.  The 
veteran's claims for service connection were last denied by 
the Board in a decision dated in November 1988.  

When the Board denies a claim, the denial becomes final 
unless an exception to finality is applicable.  38 U.S.C.A. 
§§ 7103(a), 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).  
The Board's November 1988 decision became final.  

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a);  Suttman v. Brown, 
5 Vet. App. 127, 135 (1993).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  A three pronged analysis is used to 
determine whether evidence is "new and material" as defined 
by 38 C.F.R. § 3.156(a).  First, it must be determined 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  
Secondly, the evidence must be shown to be actually "new," 
that is, not of record when the last final decision denying 
the claim was made, and finally, a determination must be made 
as to whether the evidence "is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.  Hodge, supra.  Upon reopening the claim, a 
determination must then be made as to whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 
5107(a)(West 1991).  If the claim is well grounded, the claim 
may then be evaluated on the merits after ensuring that the 
duty to assist pursuant to 38 U.S.C.A. 5107(b) (West 1991) 
has been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).

Pertinent evidence associated with the claims file since the 
Board's November 1988 decision includes: (1) a January 1990 
statement from Thomas A. Bridge, M.D., A.B.F.P.; (2) 
statements and correspondence from the veteran dated January 
1990, October 1997, July 1998, October 1999 and November 1999 
(3) a VA examination report dated April 1990; (4) a June 1995 
treatment record from Arthur Lorber, M.D.; (5) treatment 
records from Methodist Hospital dated in April 1997; (6) 
prescriptions from Gary Thompson, M.D. dated in January 1998; 
(7) a VA examination report dated January 1998; (8) service 
medical records received in July 1998; (9) a January 1999 
examination report and a February 1999 statement from Dr. 
Thompson; (10) a July 1999 statement from John R. McCarroll, 
M.D.; (11) Congressional inquiries dated in August 1999, 
September 1999 and November 1999; (12) a February 1999 
examination report from Peter I. Sallay, M.D.; (13) radiology 
reports from Methodist Hospital dated April 1997 to January 
1999; (14) a VA neurology EMG report dated in May 1999; (15) 
a July 1999 statement from Dr. McCarroll; (16) the veteran's 
hearing testimony given at the RO in October 1999, and (17) 
medical treatise evidence regarding injuries caused by 
electric current.

Collectively this evidence shows the following: The veteran 
alleges that he sustained an electrical shock injury in June 
1977 during service, while holding onto a high-powered 
antenna with his right hand.  He states that he received an 
electric shock with 400 amps, 10,000 volts.  This shock 
knocked the veteran to the ground and caused him to lose 
consciousness for several hours.  As a result of this injury, 
the veteran claims that he sustained permanent injuries to 
his right hand, right wrist, right knee and right foot.  The 
veteran received treatment from Dr. Bridge for right 
shoulder, right leg and right knee pain.  During an April 
1990 VA examination, the veteran reported that due to an 
electric shock injury sustained in 1978, he had paresis in 
his right hand and into his medial forearm and arm.  

In June 1995, Dr. Lorber indicated that the veteran had 
undergone multiple arthroscopic surgeries of the right knee 
and stated that the veteran's right knee was asymptomatic.  
An MRI taken of the veteran's right knee in April 1997 
reveals that the veteran was status post partial medial 
meniscectomy with a small torn and degenerated peripheral 
remnant; osteoarthritis of the medial joint compartment, 
probable old ACL tear and chondromalacia patella.  A VA 
examination report dated January 1998 shows that the veteran 
had extreme tenderness with dorsiflexion and volar flexion of 
the right wrist and swelling due to surgery.  The veteran was 
diagnosed with osteoarthritis of the right knee with some 
evidence of meniscal irritation with downstairs walking 
activities.  The examiner also indicated that the veteran had 
acromioclavicular arthritis of the right shoulder.  With 
regard to the veteran's shoulder pain, the examiner stated 
that he could not be at all certain as to what pain and 
disability was the result of his electrical injury.  The 
examiner did not specify whether the veteran's right wrist 
and right knee injuries were the result of his electrical 
injury.  

In a February 1999 statement, Dr. Thompson indicated that the 
veteran 

has suffered with chronic pain in his 
right shoulder, right wrist and right 
knee which began approximately 22 years 
ago in 1977 after receiving an electric 
shock consisting of 10,000 volts and 400 
watts while installing an antenna.  He 
was working for the military at that 
time.

In July 1999, Dr. McCarroll with Methodist Sports Medicine 
Center Physicians stated, 

I think he is still having difficulty 
with injuries he suffered in the military 
to the shoulder, arm, hand and knee and I 
believe this is well documented from the 
original electrical shock that he got.  
He continues to have problems with that 
and has developed stiffness in the 
shoulder, pain in his wrist, and now 
osteoarthritis in his knee.  Based on his 
past history I think it is as likely as 
not that his wrist and knee conditions 
are due to receiving electrical shock in 
the service and it is obviously well 
documented in his records.  Therefore, I 
think he will continue to have problems 
with this and will need further treatment 
for these in the future.  Based on his 
history, evidence from his records, I 
think it is as likely as not that these 
conditions were due to receiving 
electrical shock in the service.

During his hearing testimony given at the RO in October 1999, 
the veteran testified that he experiences chronic pain, 
numbness, swelling, discoloration and weakness in his right 
hand and wrist.  With regard to his right knee and ankle, the 
veteran testified that he experiences chronic pain and 
swelling.  He also indicated that he has experienced a loss 
of motion of his right ankle, wrist and knee.  The veteran 
further testified that the left side of his body is three to 
four times stronger than the right side of his body.  The 
veteran also indicated that his injuries have interfered with 
his ability to maintain employment.  

Additionally, the veteran submitted medical treatise evidence 
from the Merck Manual, which addresses electric current 
injuries.  The veteran highlighted portions of the evidence, 
which indicates that in connection with electric shock 
injuries, the most common point of entry for electricity is 
the hand and the most common exit point for electricity is 
the foot.  Further, according to the Merck Manual, high 
voltage shocks can result in coagulation necrosis of the 
muscle or other internal tissues between source and ground 
points of current, as well as muscle swelling, compartment 
syndromes, dislocations, vertebral or other fractures, blunt 
injuries, and loss of consciousness secondary to powerful 
muscle contractions or falls caused by the electric shock.  

With regard to the veteran's claim for service connection for 
a right ankle/foot injury, the Board finds that the recently 
submitted evidence, except for copies of the veteran's 
service medical records, is new, but not material.  The 
evidence is new, in that it was not part of the record at the 
time of the Board's November 1988 denial.  The evidence is 
not material in that it does not show a nexus or link between 
the veteran's current ankle/foot disorder and the electric 
shock injury that he sustained during his period of active 
service. 

With regard to the veteran's claim of entitlement to service 
connection for right wrist and right knee disorders, the 
Board finds that the recently submitted evidence is new, but 
for copies of the veteran's service medical records, and the 
evidence is material.  In this regard, the veteran has 
submitted evidence indicating that there is a nexus between 
his current right wrist and right knee disorders and his in-
service electrical shock injury.  This competent evidence was 
not available to the Board in November 1988.  The evidence is 
significant and must be considered in connection with 
evidence previously assembled to fairly decide the merits of 
his claims.  38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's claims for entitlement to service connection for 
right wrist and right knee disorders are reopened. 

Having reopened the veteran's claims of entitlement to 
service connection for right wrist and right knee disorders, 
the Board must determine whether the veteran's claims are 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  
Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

The veteran's service medical records show that the veteran 
was seen for complaints of right shoulder pain in 1977 after 
experiencing what he described as a radio frequency shock.  
Physical examination revealed no particular abnormalities and 
the veteran's muscle strength was intact.  Two days later, 
the veteran presented with right wrist pain on flexion.  X-
rays were negative for abnormalities and the veteran was 
diagnosed with a sprain of the right wrist.  The veteran 
continued to receive treatment for his right shoulder and his 
right wrist throughout the remainder of his period of active 
service.  During this time, he was diagnosed variously with 
point tenderness in the anterior right shoulder; bursitis of 
the right shoulder; probable ganglion in the right hand; 
bursitis, tendinitis or arthritis of the wrist, shoulder and 
neck, and chronic bicipital tendinitis of the right shoulder 
and wrist.  The veteran also intermittently complained of 
numbness and tenderness in the fingers of his right hand with 
elevation.  

Upon separation from service in December 1978, the veteran 
was not shown to have any abnormality of the right hand, 
wrist, knee or foot.  However, the veteran reported among 
other things, foot trouble, a painful, or trick shoulder and 
elbow, various other bone and joint problems and a history of 
numbness of the right hand and swelling of the right shoulder 
and wrist.  

Following service, during a September 1979 VA examination, 
the veteran was shown to pain in the right arm and shoulder 
and to have numbness over the fifth finger of the right hand.  
He was diagnosed with an old injury of the right shoulder 
with chronic tendinitis.  By rating decision dated in October 
1979, service connection and a 10 percent disability 
evaluation were granted for residuals of an injury to the 
right shoulder with chronic tendonitis.  

The veteran was afforded another VA examination in October 
1987.  At that time, the veteran was diagnosed with high 
frequency radio wave injury to the right shoulder with 
limitation of motion; full range of motion of the right wrist 
and right knee with pain; right foot exostosis of the great 
toe; and status post arthroscopy of the right knee with full 
range of motion.    

As previously discussed, in a January 1998 VA examination 
report, a VA examiner did not specify whether the veteran's 
right wrist and right knee injuries were the result of his 
in-service electrical injury.  However, in February 1999 Dr. 
Thompson stated that the veteran had been suffering from 
chronic pain in his right shoulder, right wrist and right 
knee since his in-service electrical injury in 1977.  
Likewise, in July 1999 Dr. McCarroll opined that " . . . it 
is as least as likely as not that [the veteran's] wrist and 
knee conditions are due to receiving electrical shock in the 
service . . . .

Based on a review of the aforementioned evidence, the Board 
concludes that the record establishes that the veteran 
sustained an electric shock injury to the right side of his 
body during his period of active service.  The evidence also 
shows that the veteran has submitted competent medical 
evidence to show that he has current right wrist and knee 
disorders.  Moreover, the veteran has submitted an opinion 
from Dr. McCarroll suggesting a nexus, or link between the 
veteran's current disorders and his period of active service.  
As such, the Board finds that the veteran's reopened claims 
for entitlement to service connection for right wrist and 
right knee disorders are well grounded.  
ORDER

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a right ankle/foot 
disorder not having been submitted, service connection for a 
right ankle/foot disorder is denied. 

2.  New and material evidence having been submitted, the 
claims of entitlement to service connection for a right wrist 
disorder is reopened.

3.  New and material evidence having been submitted, the 
claim of entitlement to service connection for a right knee 
disorder is reopened.

4.  The claim of entitlement to service connection for a 
right wrist disorder is well grounded and the appeal is 
granted to that extent.  

5.  The claim of entitlement to service connection for a 
right knee disorder is well grounded and the appeal is 
granted to that extent.  


REMAND

Based on a review of the record on appeal, the Board has 
determined that clarification of the medical evidence of 
record addressing the possible link between the veteran's 
currently diagnosed disorders and his period of active 
service is necessary prior to adjudication of the veteran's 
claims for service connection.  Specifically, the medical 
evidence of record does not provide a thorough rationale, or 
explanation of the possible link between the veteran's in-
service electrical shock and his current disorders.  In this 
regard, the VA examiner in January 1998 did not specify 
whether the veteran's right wrist and right knee disorders 
are the result of his electrical injury.  Further, in 
February 1999 Dr. Thompson makes a cursory statement without 
further explanation that the veteran's current right wrist 
and knee disorders are the result of his in-service injury.  
Likewise, in July 1999 Dr. McCarroll opines that "it is as 
likely as not that these conditions [right wrist and right 
knee] [are] due to receiving electrical shock in the 
service," but Dr. McCarroll does not provide a discussion of 
the basis of his opinion.  Accordingly, in order to assist in 
the evaluation of the veteran's claims for service 
connection, the Board concludes that the veteran should be 
afforded a thorough VA examination.  

Also, while this matter is in remand status, it should be 
determined whether the veteran has received any additional 
treatment for his right wrist or right knee since July 1999.  
If so, any outstanding treatment records should be obtained 
and associated with the claims file. 

Therefore, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
discern whether the veteran has received 
any treatment for his right wrist or 
right knee disorders from a VA medical 
facility or from a private healthcare 
provider since July 1999.  If so, the RO 
should obtain and associate with the 
claims file any outstanding treatment 
records which have not been previously 
obtained.

2.  The veteran should be afforded a VA 
examination to determine the exact 
nature, extent, and diagnosis(es) of any 
current right wrist and right knee 
disorders.  The examiner must review the 
claims folder prior to the examination.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be conducted.  In light of the 
evidence of record, the substance of 
which is substantially set forth above, 
the examiner is requested to give an 
opinion whether it is at least as likely 
as not that any current right wrist and 
right knee disorders are related to the 
veteran's in-service electrical shock 
injury.  Tthe examiner is requested to 
comment on the opinions given by Dr. 
Thompson in February 1999 and Dr. 
McCarroll in July 1999.  The rationale 
for the opinions expressed by the VA 
examiner should be set forth.  

3.  Thereafter, the RO should review the 
examination report to ensure that it is 
in compliance with the requests set forth 
in this REMAND, and, if not, the RO 
should implement corrective procedures.

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for right wrist and right knee 
disorders in light of all pertinent 
evidence and all applicable laws, 
regulations, and case law.

5.  If the determination made remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is 
notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



